Citation Nr: 1536875	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  08-18 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1960 to September 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The March 2008 rating decision found that new and material evidence had not been received to reopen the claim of entitlement to service connection for a low back disability.  A notice of disagreement was received in April 2008, a statement of the case was issued in January 2009, and a substantive appeal was received in February 2009.

In an October 2009 decision, the Board reopened the low back disability claim and remanded it for further development.  In January 2013, the Board again remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a low back disability.  He essentially contends that pre-existing lumbar scoliosis was aggravated during service or that he incurred a distinct low back disability during service.  He has cited his duties as a parachutist, reporting having suffered a back injury while parachuting in 1961 that does not appear in the service treatment records, and a September 1963 automobile accident as potentially having caused or aggravated these disabilities.  

The Board has previously remanded this case twice for the purpose of obtaining an etiology opinion that adequately addresses all posited theories of entitlement and all pertinent evidence.  The Board finds that most, but not all, of the potentially pertinent evidence that was cited by the Board in its January 2013 remand has been addressed in the November 2011 and May 2013 VA examination reports of record.  The Board finds that a remand is required in order to obtain an opinion that addresses a piece of evidence that was noted in the January 2013 Board remand but was not discussed by the May 2013 VA examination report.

Specifically, the January 2013 Board remanded noted the existence of "Reserve personnel records includ[ing] a July 1964 record of a bad back."  The Board notes, more specifically, that this July 1964 record is an Army Reserve Qualifications Questionnaire on which the Veteran certified that "I have a physical defect bad back #8 disk is going into nerv[e]."  The Board notes that the Veteran has a current diagnosis of degenerative disc disease.  Given the indications of a disc problem in service, which was not addressed in the May 2013 opinion despite the Board's request that the July 1964 record be discussed, the Board finds it necessary to remand this claim in order obtain a new opinion.  

On remand, all outstanding VA medical records should be obtained and associated with the claims file.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's outstanding VA medical records and ensure that those copies are associated with the claims file.

2.  Following completion of the above, the Veteran's claims file should be sent to an appropriate medical professional to obtain an opinion with respect to the following:

Please determine whether the medical evidence of record reflects that it is at least as likely as not (a 50 percent probably or greater) that the Veteran's current degenerative disc disease is etiologically related to service.  In rendering this opinion, please discuss the relevant service treatment records and descriptions of his duties as a parachutist in service, including the July 1964 Army Reserve Qualifications Questionnaire on which the Veteran certified that "I have a physical defect bad back #8 disk is going into nerv[e]."  

A complete rationale should be provided for all opinions.  

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




